     Case 3:20-cv-00940-B Document 10 Filed 04/17/20                    Page 1 of 3 PageID 79



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION
                            _____________________________________


UNITED STATES OF AMERICA,

          Plaintiff,

v.                                                     Civil Action No. 3:20-cv-0940

DR. RAY L. NANNIS, P.C., dba OPTIMUM
WELLNESS SOLUTIONS, a Texas corporation;
and DR. RAY L. NANNIS, an individual,

          Defendants.

     TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE WHY A
              PRELIMINARY INJUNCTION SHOULD NOT ISSUE

          This matter comes before the Court on the United States’ Emergency Motion for a

Temporary Restraining Order and Order to Show Cause Why a Preliminary Injunction Should

Not Issue. Upon consideration of the Motion, 18 U.S.C. § 1345, the United States’ Complaint in

this action, the Declaration of Special Agent Gabriel Marchal of the United States Secret Service,

and the parties’ arguments at the telephonic hearing held on April 17, 2020, the Court finds that:

          1.      This Court has jurisdiction over the subject matter of this case, there is good cause

to believe that it will have jurisdiction over all the parties hereto, and venue in this district is

proper.

          2.      The United States has established that there is probable cause to believe that

Defendants Dr. Ray L. Nannis, P.C., d/b/a Optimum Wellness Solutions, and Dr. Ray L. Nannis

are violating and, unless enjoined, will continue to violate 18 U.S.C. § 1343. The United States

has also established the Defendants’ violation of 18 U.S.C. § 1343 by a preponderance of the

evidence.
    Case 3:20-cv-00940-B Document 10 Filed 04/17/20                  Page 2 of 3 PageID 80



       3.       The Facebook account “OptimumWellnessSolutions,” located at

www.facebook.com/OptimumWellnessSolutions/, is being used as an instrumentality of

Defendants’ crimes.

       4.       Injunctive relief to protect the public interest is expressly authorized by 18 U.S.C.

§ 1345. As such, neither a specific finding of irreparable harm, a showing of the inadequacy of

other remedies at law, nor a balancing of the parties’ interest is necessary prior to the issuance of

a temporary restraining order.

       5.       Even though a showing of irreparable harm is not necessary under Section 1345

in order to obtain injunctive relief, the Court has found that permitting Defendants to continue to

perpetrate the alleged wire fraud would constitute irreparable harm. Further, the Court has found

that a temporary injunction is warranted to prevent substantial injury to the public, as required

under 18 U.S.C. § 1345.

       6.       The statutory conditions for granting a temporary injunction or restraining order

under 18 U.S.C. § 1345 are therefore met.

       7.       Defendants’ violations of 18 U.S.C. § 1345 will continue unless a temporary

restraining order is issued.

       THEREFORE, IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. § 1345, the

United States’ Motion for Temporary Restraining Order and Order to Show Cause Why a

Preliminary Injunction Should Not Issue is GRANTED.

       IT IS FURTHER ORDERED that, pursuant to 18 U.S.C. § 1345, pending a hearing and

determination of the United States’ application for a preliminary injunction, Defendants, their

agents, officers, and employees, and all other persons and entities in active concert or

participation with them, are temporarily restrained from: (A) committing wire fraud, as defined

by 18 U.S.C. § 1343; (B) destroying business records related to Defendants’ business, financial,

or accounting operations; and (C) taking any actions designed to interfere with any additional

Court orders.




                                                  2
    Case 3:20-cv-00940-B Document 10 Filed 04/17/20                  Page 3 of 3 PageID 81



       IT IS FURTHER ORDERED that Defendants, upon receiving notice of this Order,

shall immediately cease offering to treat, cure, prevent, or otherwise mitigate the impact of the

novel Coronavirus or COVID-19, including, in particular, in connection with any “homeopathy”

or “homeoprophylactic,” and remove, delete, and take down any representations regarding the

same, including, but not limited to, posts on Defendants’ Facebook account dated March 19,

2020, March 25, 2020, March 30, 2020, April 1, 2020, and April 16, 2020.

       IT IS FURTHER ORDERED that this temporary restraining order shall remain in force

up to and including the 1st day of May, 2020, or until such later date as may be extended by the

Court or agreed upon by the parties. The Court will set a hearing for consideration of the United

States’ request for a preliminary injunction by separate order.

       Pursuant to 18 U.S.C. § 1345(a)(3) and Rule 65(c) of the Federal Rules of Civil

Procedure, the United States shall not be required to post security for this action.



       SO ORDERED, this the 17th day of April, 2020.




                                       _____________________________________
                                       JANE J. BOYLE
                                       UNITED STATES DISTRICT JUDGE




                                                  3
